The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This action is a response to communication of October 13, 2020, when Appeal Brief was filed. Accordingly, the new rejection is provided below.

Response to Arguments
The Applicant’s arguments submitted on October 13, 2020 were fully considered, but Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103   
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2017/0061910) in view of Stahl et al. (US Patent Publication 2017/0131963 A1). 
	In regard of claim 1, Yamaguchi et al. disclose a system for automatically adjusting a display property of data (see Figs. 10-11 and [0056, 0139]), an electronic processor (DSP) (see Figs. 1, 5;  [0052]): determine a display property of primary displayed data(first image signal) within image processing module(CM) by analyzing pixel values(gradation value)(S3b) (see Figs. 5-9, 11, [0134]);  determine a display property of secondary displayed data (second image signal) within the image processing module(CM) by analyzing pixel values(gradation values) of the secondary displayed data (see Figs. 5-9, 11, [0134, 0136]);   automatically adjust at least one display property(gradation) of the secondary displayed data  based on a comparison of the display property of the primary displayed data and the display property of the secondary displayed data (S7b, S8b)(see Figs. 6-9, 11; [0137-0139]).  




	However, the reference to Yamaguchi et al. fails to point out the image processing module is a graphical user interface. 
	In the same field of endeavor, Stahl et al. discloses a system for automatic adjusting a display property of data as shown at least in Figures 2A-2B, 3A-3B, 6, 8 wherein the system (110, 160, 800) is shown wherein the property of primary display data (for example, (120), preferred display(see [0024[) is determined within a graphical user interface (210)(see Figs. 2A-2B; [0045, 0046]) and automatically adjusted at least one display property(e.g.  size (aspect ratio)  or resolution or color is adjusted)(step 660-680 in Fig. 6) based on the display property of the primary displayed data(e.g. 120) and the display property of the secondary displayed data (e.g. 160)) (see Steps 610-640 in  Figure 6 and as discussed in abstract; paragraphs [0039, 0045, 0056, 0087] of Stahl et al.
Therefore it would be obvious for a person skilled in the art at the moment when invention was filed to use a graphical user interface as shown by Stahl et al. with the system of Yamaguchi et al. in order to determine a change effect of an image and provide a clear picture of a graphical user interface to a user. 
	In regard of claim 2, Yamaguchi et al. and Stahl et al. further disclose the system of claim 1, wherein the display property of the primary displayed data includes at least one selected from a group consisting of a greyscale value, a contrast value, and an aspect ratio value (See at least Yamaguchi’s step S3b in Fig. 11; [0134] and Stahl’s Steps 630-650 in Fig. 6; [0032, 0038, 0072-0075]).
claim 3, Yamaguchi et al. and Stahl et al. further disclose the system of claim 1, wherein the display property of the primary displayed data is a different property than the display property of the secondary displayed data (See at least Figure 11 of Yamaguchi et al., step (S4b) illustrating the situation wherein the system determines the primary displayed data is different property (YES). [0135]); and also see Figure 3A of Stahl et al. wherein is shown that the display property of the primary displayed data (310) was different from the secondary displayed data (315)).  
	In regard of claim 4, Yamaguchi et al. and Stahl et al. further disclose the system of claim 1, wherein the at least one display property of the secondary displayed data automatically adjusted by the electronic processor is a different property than the display property of the secondary displayed data determined by the electronic processor (See at least Figure 11  and [0135]) of Yamaguchi et al. Figure 6 of Stahl et al. illustrating adjustment of a different property (670) than determined (630)).
	In regard of claim 9, Yamaguchi et al. and Stahl et al. further disclose further disclose the system of claim 1, wherein the electronic processor is configured to automatically adjust the at least one display property of the secondary displayed data by performing at least one selected from a group consisting of adjusting a greyscale of the secondary displayed data, adjusting a brightness of the secondary displayed data, adjusting a contrast of the secondary displayed data, applying a filter to the secondary displayed data, adjusting a color of the secondary displayed data (See at least Figure 6 of Stahl et al. reference numeral (670) and see Figure 11 of Yamaguchi et al. illustrating in step (S8b)  adjusting the secondary displayed data by outputting correction image signal as also discussed in paragraph [0137-0139])), adjusting a tint of the secondary 
	In regard of claim 10, Yamaguchi et al. and Stahl et al. further disclose further disclose the system of claim 1, wherein the electronic processor is configured to automatically adjust the at least one display parameter of the secondary displayed data by accessing at least one rule, the at least one rule defining a user preference, a software application preference, an image type preference, a display device preference, and a viewing environment preference (See paragraph [0109] of Yamaguchi et al. discussing specific rules of signal selecting for adaptation and also see paragraph [0075] of Stahl et al. discussing user preferences for automatic adjustment and it would be obvious for a person skilled in the art to provide the processor automatically adjusting display parameter like size/aspect ratio as shown by Stahl et al. with the system of Yamaguchi et al. in order to compensate for pixel differences and improve 
	In regard of claim 11, Yamaguchi et al. and Stahl et al. further disclose further disclose the system of claim 10, wherein the electronic processor is configured to automatically generate the at least one rule using machine learning (See at least paragraph [0021, 0075] of Stahl et al. wherein is discussed that the system can remember some settings or configurations and even equipped with memory/machine learning for storing program instructions executable to implement the operation i.e. automatically generate at least one rule ).  See the same obvious statement and motivation as cited in claim 9.
	In regard of claim 12, Yamaguchi et al. and Stahl et al. further disclose further disclose the system of claim 1, wherein the electronic processor is further configured to store data representing an adjustment of the at least one display property of the secondary displayed data and generate a report based on the data representing the adjustment (See at least paragraphs [0054, 0065] of Stahl et al. wherein is discussed that displayed data is reported to the system when a computer boots up, reset, initialized and provide all displays property information for generating adjustment to the system).   See the same obvious statement and motivation as cited in claim 9.
	In regard of claim 15, Yamaguchi et al. and Stahl et al. further disclose a method of automatically adjusting a display property of displayed data, the method comprising:
determining, with an electronic processor, a display property of primary displayed data within a graphical user interface by analyzing pixel values of the primary displayed data, the primary displayed data including image data; determining, with the electronic .
7.	Claims 5-7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (US 2017/0061910) in view of Stahl et al. (US Patent Publication 2017/0131963 A1) and further in view of Hwang et al. (US Patent Publication 2018/0203660 A1).
	In regard of claim 5, Yamaguchi et al. and Stahl et al. further disclose the system of claim 1.
	However the combination Yamaguchi et al. and Stahl et al. does not specifically illustrate the system, wherein the primary displayed data of the graphical user interface includes a first window associated with a first software application and wherein the secondary displayed data of the graphical user interface includes a second window associated with a second software application.
	In the same field of endeavor, Hwang et al. disclose the system for adjusting a display property of data wherein the number of windows associated with different software applications could be displayed on the graphical user interface like shown at 
Therefore it would be obvious for a person skilled in the art at the moment when invention was filed to display windows of different applications as shown by Hwang et al. within the system of Yamaguchi et al. and Stahl et al. in order to give a user an access to the different applications.
	In regard of claim 6, Yamagushi et al., Stahl et al., and Hwang et al. further disclose the system of claim 1, wherein the electronic processor is further configured to select the secondary displayed data by identifying data adjacent to the primary displayed data within the graphical user interface (See at least Figure 54B and paragraph [0428] of Hwang et al. wherein selection of secondary data (630) by identifying data adjacent to the primary displayed data (310))
	In regard of claim 7, Yamagushi et al., Stahl et al., and Hwang et al. further disclose the system of claim 1, wherein the electronic processor is further configured to select the secondary displayed data based on a current cursor position of a user (See at least Figures 12-13 of Hwang et al. wherein is shown that selecting the secondary display data is based on the cursor position (205).
	In regard of claim 14, Yamagushi et al., Stahl et al., and Hwang et al. further disclose the system of claim 1, wherein the electronic processor is further configured to automatically adjust at least one display property of the primary displayed data based on the comparison of the display property of the primary displayed data and the display property of the secondary displayed data (See at least paragraph [0474] of Hwang).
claim 16, Yamaguchi et al., Stahl et al.  and Hwang et al. further disclose further disclose the method of claim 15, further comprising selecting the primary displayed data based on an active portion of the graphical user interface and selecting the secondary displayed data by identifying a portion of the graphical user interface adjacent to the active portion of the graphical user interface (See rejection of claim 6 provided above).
8.	Claims 1, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (US 20090232412) in view of Stahl et al. (US Patent Publication 2017/0131963 A1). 
              In regard of claim 1, Hutchinson et al  disclose a system for automatically adjusting a display property of data (e.g. brightness, see Fig. 7 and abstract), an electronic processor (302) (see  Fig. 9; [0039]): determine a display property of primary displayed data(second digital image(step 106 in Fig. 7, [0028]) ) within image processing module by analyzing pixel values(gray values)(see Figs. 7, 9; [0028, 0039]);  determine a display property of secondary displayed data (second digital image) within the image processing module by analyzing pixel values(gray values; step 104 in Fig. 7; [0027]) of the secondary displayed data (see Figs. 7, 9; [0027, 0039]);  automatically adjust at least one display property(brightness) of the secondary displayed data  based on a comparison of the display property of the primary displayed data and the display property of the secondary displayed data (see steps 108, 110 in Fig. 7 and [0029-0030]).  
	However, the reference to Hutchinson et al. fails to point out the image processing module is a graphical user interface. 

 	Therefore it would be obvious for a person skilled in the art at the moment when invention was filed to use a graphical user interface as shown by Stahl et al. with the system of Hutchinson et al. in order to determine a change effect of an image and provide a clear picture of a graphical user interface to a user. 
            In regard of claim 13, Hutchinson et al. and Stahl et al. further disclose the system of claim 1, wherein the electronic processor is further configured to receive a manual adjustment of the at least one display property of the secondary displayed data and automatically adjust the at least one display property of data displayed within a subsequent graphical user interface based on the manual adjustment (see step 111 in Fig. 7 and [0031-0032] of Hutchinson et al. discussing manual adjustment of the display property like brightness). 			 
 	As to claim 15, see claims 1 and 13 rejection above. 
claim 19, see claim 1 rejection above.  Hutchinson et al. and Stahl et al. further disclose a non-transitory, computer-readable medium storing instructions that, when executed by an electronic processor, perform a set of functions, the set of functions, comprising: determining an active window displayed via at least one display device (See at least Figures 10-13 illustrating active window (reference window 440 and 460) as discussed in paragraphs [0045-0046] of Hutchinson et al.); determining an inactive window displayed via the at least one display device, the inactive window adjacent to the active window (See at least Figures 8, 10-13; [0045-0046] of Hutchinson et al. illustrating an active window (440 and 460) and inactive window  (450 and 470));  determining a display property of data displayed within the active window by analyzing pixel values of the data displayed within the active window; determining a display property of data displayed within the inactive window by analyzing pixel values of the data displayed within the inactive window; and automatically adjusting at least one display property of the data displayed within the inactive window based on a comparison of the display property of the data displayed within the active window and the display property of the data displayed within the inactive window (See at least Figures 8, and 10-13 paragraphs [0045-0046] of Hutchinson et al. illustrating and discussing calibration (automatic adjustment) (210, 211) of the display property like brightness within inactive window (450 and 470) based on comparison data of active window (440 and 460) determined before (208)).
9.	Claims 8, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (US Patent Publication 2009/0232412 a1) in view of .
	In regard of claim 8,  Hutchinson et al., Stahl et al. further disclose the system of claim 1, which further comprising a camera (See at least Figure 9 of Hutchinson et al. illustrating a camera (312) and paragraph [0039] of Hutchinson et al.)
	However, the combination of Hutchinson et al. and Stahl et al. does not specifically show the system which further comprising a camera has an electronic processor configured to select the secondary displayed data based on data received from the camera representing eye movement of a user.
	In the same field of endeavor, Bastide et al. shows a system (100) comprising a camera (160) which allows to select secondary response data as discussed in paragraphs [0026, 0045, 0047].
	Therefore, it would be obvious for a person skilled in the art at the moment when invention was filed to use camera as shown by Bastide et al. with the system of Hutchinson et al. and Stahl et al. in order to provide a user with extra means for applications windows selection.
	In regard of claim 17, Hutchinson et al., Stahl et al. and Bastide et al. further disclose the method of claim 15, wherein automatically adjusting the at least one display property of the secondary displayed data includes automatically adjusting the at least one display property of the secondary displayed data based on a positon of the user with respect to at least one display device displaying the graphical user interface (See at least paragraphs [0026, 0045, 0047] of Bastide et al. discussing adjustment of display property based on user position estimated with a camera). See the motivation on claim 8 above. 
claim 18,  Hutchinson et al., Stahl et al. and Bastide et al. further disclose the method of claim 15, wherein automatically adjusting the at least one display property of the secondary displayed data includes performing at least one selected from a group consisting of changing a location of the secondary displayed data, minimizing the secondary displayed data, closing the secondary displayed data, and delaying display of the secondary displayed data (See at least paragraph [0048] of Bastide et al. discussing minimizing the secondary displayed data). See the motivation on claim 8 above. 

	In regard of claim 20,  Hutchinson et al., Stahl et al. and Bastide et al. further disclose the non-transitory, computer-readable medium of claim 19, wherein determining the active window includes determining the active window based on at least one selected from a group consisting of a cursor position of a user and eye movement of the user captured by a camera (See at least Figure 2 of Bastide et al. illustrating a memory (220) and cameral (250) allowing to determine the active window based on eye moment as discussed in paragraphs [0026, 0045, 0047] of Bastide et al.). See the motivation on claim 8 above. 




                 
				Conclusion
10.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 CFR 1.111(c) to consider these reference fully when responding to this action.
US Patent Publication 2006/0093199 A1 to Fram et al.
US Patent publication 2006/0093207 A1 to Reicher et al.
 WO 2010131167 to Velthoven et al. (see Fig. 1; page 3, lines 1-5; page 5, lines 4-7; page 6, lines 15-19 and page 23, lines 16-23.

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is (571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692      



/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692